ORDER
The opinion as amended December 10, 1992 is hereby further amended by striking the amendment made December 10, 1992 and restoring the opinion, as follows:
In Slip op., p. 14392, paragraph 15 is hereby deleted and replaced by the following:
[Editor’s Note: Amendment has been incorporated within published opinion.]
With this amendment, the panel as constituted in the above case has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc. Fed. R.App.P. 85(b).
The petition for rehearing is denied, and the suggestion for a rehearing en banc is rejected.
The parties are reminded of Circuit Rule 4.6.b. Inasmuch as the opinion has been restored to its October 23, 1992 form the court deems it highly improbable that the amendment affected by this order offers any ground for a petition for rehearing or rehearing en banc.
This court’s order granting Appellant Interstate Commerce Commission’s motion to stay the mandate expired on January 7, 1993. The Motion filed on March 8, 1993 of Appellant Interstate Commerce Commission to stay issuance of the mandate is DENIED.
The mandate shall issue forthwith.